Title: To George Washington from Alexander White, 1 April 1798
From: White, Alexander
To: Washington, George



Dear Sir
Philadelphia 1st April 1798

I am honoured with your favour of 25 Ul[t]o It is with real concern that I am obliged to state the affairs of the Federal Seat in a more unfavourable light than heretofore—The Bill which passed the House of Representatives after having been twice under consideration

of a Committee of the Senate was reported without amendment, but with strong symptoms of disapprobation from three of the Members of the Committee—The Eastern Members in general though they uniformly declare their willingness and some of them their wish that the Seat of Goverment may be removed to the Potowmack, shew a great reluctance to a grant of money. they insist particularly on the present State of affairs as an objection to it. I was told a few days ago (by a Member of the House of Representatives very friendly to our measure) as coming from Sedgwick—that if we would be satisfied with the sum proposed to be appropriated in one year, to wit 66,666 dollars it might be carried—I immediately set about ascertaining that fact—Sedgwick denied to me that he had pledged himself to vote for that sum or any other, and it is yet doubtful whether the bill can be carried for it. Tomorrow I expect it will be brought to the test—but if it fails who are to blame? Mr Howard of Maryland being informed by me of the state of the business wrote his Colleague General Lloyd, that he should be in the City to-day, but that we need not consider him as a decided Friend to the Grant of 200,000 dollars—Mason is absent—and we hear nothing of his return—tho’ I wrote him as soon as the resolution passed the House of Representatives, more than a fortnight ago—I say again if the measure fails who are to blame? With regard to any interferences that may have taken place, I have ⟨only⟩ to observe, that I have long made it a rule to pursue the course which I myself think right, however improperly others may act—I never gave any countenance to a change in the destination of the Pres[ident’s] House—on any principle whatever, nor to erecting the Executive Buildings in any other place than that already designated, unless the grant of money depended on it, which for a time I was apprehensive it might.
The report you mention never I believe gained credit here; it has furnished the political ⟨Foes⟩ of the Members implicated with matter of sarcastic ridicule against the Friends of Goverment as the authors of it. in that shape it first reached ⟨me⟩ and I have scarcely heard it mentioned since⟨.⟩ News and Congressional Politics are more fully detailed in the papers than I can attempt—I have therefore only to assure you of the high respect and Regard with which I am Dear Sir Your most Ob. st

Alexr White

